DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6-11, 13, 14, 16, 17, 19 and 20 are pending.
Claims 1-3, 6-11, 13, 14, 16, 17, 19 and 20 are rejected.
Claims 5, 12, 15, and 18 are canceled.

Response to Amendment
Specification
The objection to the specification as failing to provide proper antecedent basis for the claimed subject matter of claim 18 “wherein the oxo alcohol comprises 2-ethylhexaldehyde” is withdrawn, since claim 18 was cancelled in the amendment to the claims filed July 18, 2022.

Claim Rejections - 35 USC § 112
The rejection of claims 15 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn, since claims 15 and 18 were cancelled in the amendment to the claims filed July 18, 2022.

Claim Rejections - 35 USC § 103
The rejection of claims 1-4 and 6-15 under 35 U.S.C. 103 as being unpatentable over GB 831,592 in view of Fischer (US 2,658, 923) and Procyk (DE 2447774 A1) is withdrawn due to the amendment to claims 1 and 13, filed July 18, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 2,658,923) in view of DeMunck et al. (WO 2006/108698) and Procyk (DE 2447774 A1) and further in view of Government of Canada (Benzenepropionic acid, 3,5-bis(1,1-dimethylethyl)-4-hydroxy-, (1,2-dioxo-1,2-ethanediyl)bis(imino-2,1-ethanediyl)ester (Benzenepropionic acid ester), July 2010, https://www.canada.ca/en/health-canada/services/chemical-substances/challenge/batch-8/benzenepropanoic-acid-ester.html,  pages 1-4) and PubChem (1,1,3-Tris(2-methyl-4-hydroxy-5-tert-butylphenyl)butane, created March 2005, https://pubchem.ncbi.nlm.nih.gov/compound/Topanol-CA, pages 1-37.
Fischer discloses a process for the stabilization of oxo alcohols through the use of small amounts of particular bisphenols and especially diphenylol propane (see entire disclosure).  Fischer discloses that synthetic oxo alcohol products produced by the well-known oxo process have come into commercial use in the production of esters suitable for plasticizers, by reaction of both aliphatic and aromatic acids or anhydrides including such examples as phthalic acid, maleic acid, adipic acid, and also phthalic and maleic acid anhydrides as required by claims 13-14 (see column 1, lines 8-18).  Certain of the synthetic alcohols prepared by the oxonation and hydrogenation reaction are known to be especially suitable for the manufacture of ester plasticizers and particularly for use in clear plastics (see column 1, lines 18-22).  These include alcohols of from C4 to C13 range such as butyl alcohols, the octanols, and the nonanols (see column 1, lines 22-25).    The initial peroxide content in the Example of Fischer is greater than or equal to 0.2 ppm as required by claim 11 (see column 5).
Fischer differs from claims 1 and 6 in that Fischer utilizes the diphenylol propane in amounts ranging from 200 to 40,000 ppm and preferably 300 to 5000 ppm (see column 5, lines 50-53 and claim 2), rather than in the claimed amounts of 5 to 100 ppm (claim 1) or 5 to 80 ppm (claim 6). 
DeMunck et al. disclose that the use of lower than normal amounts of antioxidant enable improved yields in the esterification reactions employing the alcohols produced in the hydroformylation reaction (see the abstract).  The amount used in 5 to less than 50 ppm by weight of antioxidant (see the abstract).  DeMunck et al. disclose that it was found that if the alcohol obtained in a hydroformylation reaction using more than 50 to about 150 ppm by weight of a solid antioxidant is used in an esterification reaction, then the cycle time for the esterification reaction is relatively long (see page 2, lines 4-15 and 12, line 35 to page 13, line 4).  In addition, if the alcohol is used to esterify an unsaturated acid such as acrylic acid and the acrylate ester is then polymerized, the presence of the higher amounts of the inhibitor can cause quality inconsistencies in the polymer (see page 2, lines 4-19).   DeMunck et al. has found that it beneficial to use from 5 to less than 50 ppm by weight of an antioxidant in liquid form in the olefin and the alcohol obtained therefrom (see paragraph bridging pages 2 and 3; page 5, lines 15-26 and page 13, lines 4-13).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize an antioxidant in liquid form, as taught by DeMunck et al., to stabilize the oxo alcohols of Fischer, since DeMunck et al. disclose that the use of lower than normal amounts of antioxidant enable improved yields in the esterification reactions employing the alcohols produced in the hydroformylation reaction.  The skilled artisan would have further been motivated to utilize the antioxidant in amounts ranging from 5 to less than 50 ppm by weight, which encompasses the claimed 5 to 100 ppm, since DeMunck et al. has found that it beneficial to use from 5 to less than 50 ppm by weight of an antioxidant in liquid form in the olefin and the alcohol obtained therefrom.  The skilled artisan would have further expected the plasticizer of Fischer treated with an antioxidant in the manner disclosed by DeMunck et al. to have the same or similar score on the Platinum-Cobalt Scale as the plasticizer obtained by the instant invention, since DeMunck et al. disclose treating the oxo alcohol with the same phenolic antioxidants in the same amounts.
 Fischer differs from claim 2 in that Fischer does not disclose that after the claimed time period of greater than or equal to 2 weeks for the oxo alcohol has the claimed subsequent aldehyde and peroxide content.
However, Fischer discloses that it is essential that these esters have good color stability and weathering characteristics and it is consequently necessary that the alcohols themselves employed in the esterification reaction have good color stability in storage (see column 1, lines 30-34).  It is disclosed that good color stability in storage is difficult because the synthetic alcohols usually exhibit relatively poor storage stability as evidenced by a changing of color from colorless to yellow, or even darker, and by a large increase in the peroxide number, which render the alcohol unsuitable for use (see column 1, lines 34-41).  It is disclosed that these undesirable characteristics including the color are believed to be caused by impurities present in the synthetic alcohol product, which includes unreduced carbonyl compounds (see column 1, lines 42-49).  Fischer has found that these difficulties can be overcome by the addition of small amounts of specific bisphenol type stabilizers to these alcohols (see the paragraph bridging columns 1 and 2).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain an oxo alcohol that has the claimed subsequent aldehyde and peroxide content after the claimed time period of greater than or equal to 2 weeks, since Fischer discloses that it is consequently necessary that the alcohols themselves employed in the esterification reaction have good color stability in storage and that these difficulties can be overcome by the addition of small amounts of specific bisphenol type stabilizers to these alcohols.
Fischer further differs from claims 1, 16 and 17 in that Fischer does not disclose the use of a phenolic antioxidant comprising 3,5-bis(1,1-dimethylethyl)-4-hydroxy-benzenepropionic acid.
DeMunck et al. disclose that it was found that if the alcohol obtained in a hydroformylation reaction using more than 50 to about 150 ppm by weight of a solid antioxidant is used in an esterification reaction, then the cycle time for the esterification reaction is relatively long (see page 2, lines 4-15 and 12, line 35 to page 13, line 4).  In addition, if the alcohol is used to esterify an unsaturated acid such as acrylic acid and the acrylate ester is then polymerized, the presence of the higher amounts of the inhibitor can cause quality inconsistencies in the polymer (see page 2, lines 4-19).   DeMunck et al. has found that it beneficial to use from 5 to less than 50 ppm by weight of an antioxidant in liquid form in the olefin and the alcohol obtained therefrom (see paragraph bridging pages 2 and 3; page 5, lines 15-26 and page 13, lines 4-13).  DeMunck et al. prefer that the antioxidant is a phenolic antioxidant, preferably a substituted phenolic antioxidant (see page 13, lines 15-16).  
Government of Canada discloses that benzenepropionic acid ester is primarily used as an antioxidant in plastics and a thermal stabilizer (see How is it used? On page 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a phenolic antioxidant comprising 3,5-bis(1,1-dimethylethyl)-4-hydroxy-benzenepropionic acid to replace the diphenylol propane antioxidant of Fischer, since Government of Canada discloses that benzenepropionic acid ester is primarily used as an antioxidant in plastics and a thermal stabilizer and the skilled artisan would have further been motivated to do so, since DeMunck et al. has found that it beneficial to use from 5 to less than 50 ppm by weight of an antioxidant, preferably a substituted phenolic antioxidant in liquid form in the olefin and the alcohol obtained therefrom. 
Fischer differs from claim 7 in that Fischer does not disclose wherein a temperature of the oxo alcohol during the storage and/or transport is greater than or equal to 40°, 50° or 60°C.
DeMunck et al. disclose that oxo alcohols may be used to produce esters by reaction with various reactants including carboxylic acids and acid anhydrides (see the paragraph bridging pages 27 and 28).   The reaction conditions under which esterification is effected can be varied considerably (see page 28, lines 6-7).  Typically, the esterification reaction proceeds very slowly at room temperature, but quite rapidly at elevated temperatures (see page 28, lines 7-8).   Generally, temperatures of up to 180 to 260°C are utilized (see page 29, lines 15-20).   In the commercial production of the plasticizers the alcohol obtained by the oxo process requires extensive purification to remove unreacted raw materials prior to its use (see page 31, lines 6-21).   In one embodiment the esterification is conducted by adding the oxo alcohol to an organic acid or its anhydride at preferably 150°C to 220°C (see page 33, lines 11-15).   In Example 1 a pre-heated C10 alcohol containing 10 ppm of an antioxidant is used to make an ester (see pages 33 and 34).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that one could utilize an oxo alcohol wherein the temperature during the storage and/or transport is greater than or equal to 40°, 50° or 60°C in the process of Fischer, since DeMunck et al. has shown that oxo alcohols that are used in the preparation of plasticizer esters may be pre-heated prior to their reaction at 150°C to 220°C.  
Fischer differs from claims 8 and 9 in that is not expressly disclosed that the oxo alcohols contact oxygen during storage and/or transport or wherein the autooxidation of the oxo alcohol does not occur during the storage and/or transport.  However, Fischer does disclose that the presence of peroxides and carbonyl compounds result in poor storage stability and increased color making the alcohol unsuitable for use in preparing plasticizer esters for use in clear plastics (see column 1, lines 17-52).   Fischer shows that in an accelerated storage test wherein the alcohol exposed to oxygen at 100°C exhibited an almost 60 fold increase in peroxide number whereas the alcohol that contains an added stabilizer exhibited almost no increase in peroxide number (see the Example in column 5).
DeMunck et al. disclose that peroxide radicals form as a result of oxygen that can be derived from unblanketed operations, leaks in vacuum systems, air dissolved in water, etc. (see page 14, lines 4-13).
Procyk discloses that on contact with air, the carbonyl content of a hydrotreated alcohol increases slowly at room temperature and more rapidly at elevated temperatures (see page 4).
One having ordinary skill in the art would have found it obvious that it is the presence of oxygen reacting with the peroxide and carbonyl impurities in the oxo alcohols of Fischer that cause of the poor stability and color problems, since Fischer shows that in an accelerated storage test wherein the alcohol exposed to oxygen at 100°C exhibited an almost 60 fold increase in peroxide number and Procyk discloses that on contact with air, the carbonyl content of a hydrotreated alcohol increases slowly at room temperature and more rapidly at elevated temperatures.  The skilled artisan would reasonably expect that this oxygen may or may not occur from the storage and/or transport of the oxo alcohol, since DeMunck et al. disclose that peroxide radicals form as a result of oxygen that can be derived from unblanketed operations, leaks in vacuum systems, air dissolved in water, etc.
Fischer differs from claim 10 in that the initial aldehyde content is not expressly disclosed.  
Procyk discloses that under the usual conditions for the hydrogenation in the second stage, not all aldehydes are normally completely converted into alcohols. Up to 5% of aldehydes are usually removed in a subsequent distillation stage, which lowers the alcohol content to about 0.05% (500 ppm), but this is still undesirably high (see paragraph 1 on page 3).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the oxo alcohols of Fischer to have an initial aldehyde content of greater than or equal to 20 ppm as required by claim 10, since Procyk discloses that under the usual conditions for the hydrogenation in the second stage, not all aldehydes are normally completely converted into alcohols and that even after a subsequent distillation stage the alcohol content is still only lowered to about 0.05% (500 ppm).
Fischer differs from claims 19 and 20 in that Fischer does not disclose the use of an antioxidant comprising 1,1,3-Tris(2-methyl-4-hydroxy-5-tert-butylphenyl)butane.
DeMunck et al. disclose that it was found that if the alcohol obtained in a hydroformylation reaction using more than 50 to about 150 ppm by weight of a solid antioxidant is used in an esterification reaction, then the cycle time for the esterification reaction is relatively long (see page 2, lines 4-15 and 12, line 35 to page 13, line 4).  In addition, if the alcohol is used to esterify an unsaturated acid such as acrylic acid and the acrylate ester is then polymerized, the presence of the higher amounts of the inhibitor can cause quality inconsistencies in the polymer (see page 2, lines 4-19).   DeMunck et al. has found that it beneficial to use from 5 to less than 50 ppm by weight of an antioxidant in liquid form in the olefin and the alcohol obtained therefrom (see paragraph bridging pages 2 and 3; page 5, lines 15-26 and page 13, lines 4-13).  DeMunck et al. prefer that the antioxidant is a phenolic antioxidant, preferably a substituted phenolic antioxidant (see page 13, lines 15-16).  
PubChem discloses that 1,1,3-Tris(2-methyl-4-hydroxy-5-tert-butylphenyl)butane is known to be useful as an antioxidant/stabilizer (see sections 8.1.1 and 8.1.2 on pages 22-23). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an antioxidant comprising 1,1,3-Tris(2-methyl-4-hydroxy-5-tert-butylphenyl)butane to replace the diphenylol propane antioxidant of Fischer, since PubChem discloses that 1,1,3-Tris(2-methyl-4-hydroxy-5-tert-butylphenyl)butane is known to be useful as an antioxidant/stabilizer and the skilled artisan would have further been motivated to do so, since DeMunck et al. has found that it beneficial to use from 5 to less than 50 ppm by weight of an antioxidant, preferably a substituted phenolic antioxidant in liquid form in the olefin and the alcohol obtained therefrom. 

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
The applicants arguments with regard to the examples of the present specification showing excellent technical results of storing and/or transporting oxo alcohols is not persuasive, since both 3,5-bis(1,1-dimethylethyl)-4-hydroxy-benzenepropionic acid  and 1,1,3-Tris(2-methyl-4-hydroxy-5-tert-butylphenyl)butane were known to be useful as an antioxidant/stabilizer.
Contrary to the applicants arguments the deficiencies of Fischer are overcome by DeMunck, Canada Procyk and PubChem for the reasons given in the previous office action, which have been repeated above.  
Thus, the rejection of claims 1-3, 6-11, 13, 14, 16, 17, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Fischer (US 2,658,923) in view of DeMunck et al. (WO 2006/108698) and Procyk (DE 2447774 A1) and further in view of Government of Canada (Benzenepropionic acid, 3,5-bis(1,1-dimethylethyl)-4-hydroxy-, (1,2-dioxo-1,2-ethanediyl)bis(imino-2,1-ethanediyl)ester (Benzenepropionic acid ester), July 2010, https://www.canada.ca/en/health-canada/services/chemical-substances/challenge/batch-8/benzenepropanoic-acid-ester.html,  pages 1-4) and PubChem (1,1,3-Tris(2-methyl-4-hydroxy-5-tert-butylphenyl)butane, created March 2005, https://pubchem.ncbi.nlm.nih.gov/compound/Topanol-CA, pages 1-37 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699